WOODLEY, Judge.
The conviction is for keeping and being interested in keeping a room for the purpose of being used as a place to gamble with dice, the indictment being drawn under Art. 625 P.C.
The room in question was curtained off from the main room of a “Nite Spot” owned and operated by Calvin and Emmett Clark who had a license authorizing the sale of beer.
There is no testimony showing that appellant owned any interest in the premises or that he was employed by the Clarks, or that he was a tenant, sub-tenant or lessee of the room to the rear of the Nite Spot.
There is no direct testimony that appellant was in control of the room, the trial court having properly excluded the conclusion of the state witnesses that he was in control of the dice game therein and required the witnesses to state the facts which led them to such conclusion.
In the absence of direct evidence that appellant owned or had an interest in the premises as keeper, the case became one of circumstantial evidence. Bell v. State, 84 Tex. Cr. R. 197, 206 S.W. 516.
It is undisputed that the room was used for gambling with dice, and that appellant was present and participated on several occasions as “sack man.”
The evidence shows that there was a warning signal system installed in the room, wired to the front entrance of the Nite Spot and to a car on an adjacent used car lot, whereby a lookout man could press a button and cause a light in the room to flash upon approach of an officer.
The dice game carried on in the room was not a banking game where players bet against the exhibitor, one against many, but a game where the players bet against each other and appellant, as the sack man, took ten cents or more out of each bet.
Other duties of the sack man, as shown by the evidence, included making change for the players, and “kept the game going along without any arguing and so forth. He settled all disputes they had.”
*106Appellant was identified as being the sack man from 8:40 to 9:50 P.M. on October 12, 1954, and from 7:45 to 9:15 P.M. on October 15, 1954, the undercover man testifying that during this time he took a cut from every bet made and put the money in a sack he had in front of him.
There was another unidentified person referred to as the “handler” who each time picked up the dice and handed them to the shooter.
There was evidence to the effect that appellant was arrested in the same room on January 15, 1954. He was “behind the sack, making change for the other four men who were in the dice game.” Also on May 1st and again on May 8th, 1954, appellant and others were arrested for “loitering in the gaming room,” the warning system being in working order. The arresting officer testified that there was no game in progress, but the room was “a known gambling house.”
Appellant did not testify. Evidence offered in his behalf was to the effect that he owned no interest in the premises and took no cut from the bets, but was a frequent player in dice games in said room.
We find the evidence sufficient to sustain the jury’s finding that appellant was interested in keeping the room for the purpose of being used as a place to gamble with dice. Whether he “kept the game going” and took the cut out of each bet as an employee or agent of the owners or as a tenant is immaterial. He was in charge of the game and of necessity of the room.
Appellant recognizes the case as one of circumstantial evidence, and seeks reversal of the conviction because the trial court failed to charge the jury on the law of circumstantial evidence.
No exceptions or objections to the court’s charge complaining of such omission are found in the record, and no such charge appears to have been requested. The omission is not ground for reversal in the absence of objection or requested charge. Art. 658 V.A.C.C.P.; Collins v. State, 149 Tex. Cr. R. 330, 194 S.W. 2d 410; also Jazo v. State, 114 Tex. Cr. R. 567, 26 S.W. 2d 631; Duffer v. State, 115 Tex. Cr. R. 513, 27 S.W. 2d 242; Duffer v. State, 115 Tex. Cr. R. 518, 27 S.W. 2d 244; Sanders v. State, 27 S.W. 2d 245.
*107The judgment is affirmed.